DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In regards to Independent Claim 21, which recites “a bypass ratio of greater than 10”, the bypass ratio is not bound at an upper limit.  The disclosure as filed does not enable such large bypass ratios.  “a pressure ratio greater than 5” in Dependent Claim 30, is rejected for the same reason.
In In re Wands, the court set forth the following factors for determining whether undue experimentation is needed:
Breadth of claims - the claim includes bypass ratios and pressure ratios that can have any value greater than the claimed lower limit.
The nature of the invention - a geared gas turbofan engine with a high bypass ratio and high low pressure turbine pressure ratio, wherein the design of such a turbofan 
The state of the prior art - gas turbofan engines are well known in the prior art in F02C3/04.
The level of one of ordinary skill in the art - a person of ordinary skill in the art possesses a master's degree with an average of twenty years’ experience with gas turbine systems.
The level of predictability in the art - the art has an extremely low level of predictability – illustrated by the fact that jet engines require extremely lengthy testing and re-design of parts during the development process, validation and certification; it is believed that the development and design of the current generation of geared turbofans that only now starts to be introduced in service started in the 1990s, which makes a design cycle of at least 15 to 25 years. The hugely intensive time and money effort required to develop such an engine is well documented in Bill Gunston’s (editor) Jane’s Aero-Engines, issue seven, “Pratt & Whitney PW8000”.
Note:  Regarding the above unbounded upper limit 35 USC § 112, first paragraph rejections, it was held in Andersen Corp v. Fiber Composites, 474 F.3d 1361, 1376-77 (Fed. Cir. 2007) relying in part upon Scripps Clinic & Research Foundation v. Genetech, Inc., 927 F.2d 1565 (Fed. Cir. 1991). In Scripps, the Federal Circuit held:
"Open-ended claims are not inherently improper," as for all claims, their appropriateness depends on the particular facts of the invention, the disclosure, and the prior art. They may be supported if there is an inherent, albeit not precisely known, upper limit and the specification enables one of skill in the art to approach that limit." See Scripps at 1572.
In Scripps, the inherent upper limit was blood protein purification to 100% purity.  In Andersen, the court upheld the jury’s verdict of enablement of the claim language “Young’s modulus rating of greater than 500,000” based upon the testimony Michael Deaner.  Mr. Deaner testified that a person of skill in the art would recognize that the upper limit of the Young’s 
“The modulus for the polyvinyl chloride compound measured similarly to the composite materials is about 430,000.  The Youngs modulus is measured using an Instron Model 450S Series 9 software automated materials testing system and uses an ASTM method D-638.  Specimens are made according to the test and are measured at 50% relative humidity, 73 °F with a cross head speed of 0.200 in./min.
After Table, we have found that the preferred pellet of the invention displays a Youngs modulus of at least 500,000 and commonly falls in the range greater than about 800,000, preferably between 800,000 and 2.0 x 106.”  
Unlike, Scripps and Andersen, the claimed quantities (bypass ratio and pressure ratio) do not have an inherent upper limit because the quantities were an engineering design variable unlike Scripps’ blood protein purity which had an inherent upper limit of 100% or Andersen’s polymer wood thermoplastic composite structural member's Young’s Modulus which was an inherent material property whose upper limit would lie somewhere between the Young’s modulus of the wood fiber and the Young’s modulus of the polymer used in the composition.
  The Random House College Dictionary, Revised Edition, published in 1980 defines inherent as “existing in something as a permanent and inseparable element, quality, or attribute.”  
For example, pure water inherently boils at 100° C (212° F) at sea level altitude.  
In contrast, applicant’s claimed second performance quantity can have whatever numerical value that an engineer specifies it be on paper or in a computer Claims 21-50 fail the first prong of Scripps two prong test because claimed bypass and pressure ratios do not have inherent upper limits.  
Additionally, Applicant’s Claims 21-50 fail the second prong of Scripps two prong test because the specification fails to enable one of skill in the art to approach the claimed infinite limit.  Applicant’s specification, as originally filed in Paragraph [0037] merely repeats the claim language without describing the details of the structure(s) required to achieve the claimed infinite limits.
The amount of direction provided by the inventor -  The inventor is silent to an initial bounded upper range for the claimed bypass ratio and pressure ratio.
The existence of working examples - The inventor fails to provide examples of upper limits for the claimed bypass ratio and pressure ratio.  Applicant’s specification, as originally filed in [0037], merely recites a lower limit for a bypass ratio and pressure ratio without describing the details of the structure(s) required to achieve the unclaimed upper limit.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure - The quantity of experimentation cannot be determined because the inventor has not provided adequate disclosure to enable one of ordinary skill in the art to make the invention with the claimed ranges, see MPEP 2164.06(a).
Accordingly, the specification lacks such full, clear, concise, and exact terms to enable any person skilled in the art to which it pertains, or which it is most nearly connected, to make and use the invention without undue experimentation.  Appropriate attention is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to Independent Claim 21, which recites “a bypass ratio of greater than 10”, the recited claim language "greater than" is indefinite as it is not bounded at its upper limit.  Therefore, applicant has failed to define the metes and bounds of applicant's claimed invention.
	Regarding Dependent Claim 30, which recites “a pressure ratio of greater than 5”, the recited claim language "greater than" is indefinite as it is not bounded at its upper limit.  Therefore, applicant has failed to define the metes and bounds of applicant's claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21-23, 29-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grabowski 2010/0162683 in view of Seda 6,619,030 and Brodell 4,653,267.
	In regards to Independent Claim 21 and Dependent Claims 22-23, Grabowski teaches a turbofan engine (10) comprising: a fan section including a fan (20), an outer housing (34) surrounding said fan to define a bypass duct (duct between 34 and 12), and a bypass ratio of greater than 10 (paragraph [0018]); a compressor section including a low pressure compressor In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that decreasing the fan pressure ratio results in an increase in fuel efficiency of the turbofan engine.  Therefore, since the general conditions of the claim, i.e. reduction of the fan pressure ratio, was taught by Grabowski, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of invention to provide a fan with a pressure ratio less than 1.45 in order to improve fuel efficiency of a turbofan engine.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  Seda teaches using a plurality of bearings (plurality of bearings shown supporting both the upstream and downstream end of high and low pressure shafts in figure 1) supporting low and high pressure shafts (140 and 33).  Brodell teaches using a first bearing structure (18) that includes a bearing compartment (42) and a 
	Regarding Dependent Claim 29, Grabowski in view of Seda and Brodell teaches the invention as claimed and discussed above, and Grabowski further teaches that the geared architecture is an epicyclic gear train (paragraph [0019]).
	Regarding Dependent Claim 30, Grabowski in view of Seda and Brodell teaches the invention as claimed and discussed above, and Grabowski further teaches that the low pressure turbine (18) includes an inlet (inlet to 18), an outlet (outlet from 18) and a pressure ratio of greater than 5, and said pressure ratio is pressure measured prior to said inlet as related to pressure at said outlet (paragraph [0018]).
Regarding Dependent Claim 31, Grabowski in view of Seda and Brodell teaches the invention as claimed and discussed above, and Grabowski further teaches a low corrected fan tip speed of less than 1150 fps (tip speed will be less than 1150 fps during start up when fan begins to turn).
Regarding Dependent Claim 32, Grabowski in view of Seda and Brodell teaches the invention as claimed and discussed above, and Grabowski further teaches that said buffer system communicates the buffer air from axially along said inner shaft downstream to said turbine section (limitations taught by Grabowski in the rejection of claims 21 and 23 above).
34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grabowski in view of Seda and Brodell as applied to claim 32 above, and further in view of Hovan 4,574,584.
Regarding Dependent Claim 34, Grabowski in view of Seda and Brodell teaches the invention as claimed and discussed above.  However, Grabowski in view of Seda and Brodell does not teach using a heat exchanger to condition a first bleed air supply to render the buffer air.  Hovan teaches using a heat exchanger (48) to cool bleed air (52) prior to the air being sent to a bearing structure (40).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Grabowski in view of Seda and Brodell with the heat exchanger of Hovan, in order to provide cooling air at a lower temperature in order to prevent severe thermal distress in the bearing compartment (Col. 2, ll. 21-26).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M SUTHERLAND/            Primary Examiner, Art Unit 3741